DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on August 30, 2022. Claims 25 and 26 are new.
The applicant contends:
(1) Regarding the 112(a) rejection traversing the recitation of a measurement inspection system disposed “below the internal vacuum chamber,” such an embodiment is supported by paragraphs [0156-158] and [0174], as well as Figures 6A-B and 7G (p. 9).
(2) Regarding the 112(a) rejections pertaining to the use of “at least one” language, Applicant refers to paragraphs [0128], [0100], and [0156-158] (p. 9).
(3) Claims 1 and 22 require the measurement inspection system to “receive a substrate,” yet the Office deems the limitation satisfied so long as a sensor images said substrate. Detection an object by receiving a related signal is distinct from the claimed act of receiving the object (p. 10).
In response,
(1) As an initial matter, the examiner notes that independent claims 1 and 22 codify an elevation mechanism (638) – a feature that clearly narrows the elected embodiment, via original presentation, to that of Figure 6B. The embodiment of Figure 7G, further elaborated by paragraph [0174], does not depict an elevation mechanism and is therefore irrelevant to the proceedings. Paragraphs [0156-0158], although drawn to Figure 6B, do not contemplate an inspection system disposed below the vacuum chamber. The rejection is maintained.
(2) The examiner reminds the applicant that Figure 6B depicts the elected embodiment of the inspection system, and Figure 10A depicts the elected embodiment of the cluster tool. Paragraphs [0128] and [0100] discuss other embodiments and are therefore not germane. Paragraph [0158] refers to “other” measurement modules and systems, but “other” does not necessarily mean plural. It may very well be that “other” denotes an alternative configuration. The rejections are maintained.
(3) Firstly, the examiner notes that paragraphs [0134-0136] and [0158] clearly define the claimed “inspection system” as “signal sources and signal capture sensors, contact sensors.” As such, the Office has relied upon this definition under 112(f). If it is now the applicant’s position that such a sensor cannot adequately “receive a substrate,” as the claims require, then 112 enablement issues may be relevant. In other words, the specification’s definition of “inspection system” does not include a component which could receive the physical body of a substrate. Accordingly, if by “receive a substrate,” the applicant actually means containing the body of the substrate within an enclosure, then the contested limitation is insufficiently enabled. 
Secondly, the examiner traverses the applicant’s assertion that “receiving a substrate” narrowly refers to enclosing its physical body. The Office understands the reception of any characteristic unique to the object in question as satisfying the act of receiving. The signals, or light waves, received by Cox’s sensors are unique to the imaged substrate and are therefore constituent attributes of the substrate. That is, they are the substrate’s optical form and properly belong to it. Reception can be optical, physical, mental, or some other subcategory. Because the claim does not differentiate among these subcategories, the prior art’s showing of optical reception is sufficient to satisfy the contested limitation.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders – “mechanism,” “system,” “module,” and “component,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “substrate transfer mechanism” of claims 1-2 and 22;
The “measurement inspection system” of claims 1, 8, and 22;
The “elevation mechanism” of claims 1 and 22;
The “film-forming module” of claims 1 and 22;
The “etch modules” of claims 1, 15, 17, and 22;
The “cleaning modules” of claims 1 and 18-19;
The “control system” of claims 3-8;
The “liquid vapor system” of claim 18;
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The substrate transfer mechanism (1014) will be interpreted as a robot in accordance with paragraph [0141].
The measurement inspection system (1050) will be interpreted as a sensor in accordance with paragraph [0134].
Th elevation mechanism (639) will be interpreted as a lifter capable of vertical movement in accordance with Figure 6B.
The film-forming module (1030), etch module (1032), and cleaning module (1034) will each be interpreted as a chamber in accordance with paragraph [0087].
The control system (1040) will be interpreted as a controller in accordance with paragraph [0124].
The liquid vapor system will be interpreted as a bubbler in accordance with claim 19.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Objections
Claims 25 and 26 are objected to for grammatical reasons. In both claims, the first instance of comprise ought to be plural.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 22, as well as their dependents, are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. Claims 1 and 22 have been amended to recite a “measurement inspection system disposed above or below the internal vacuum chamber,” wherein an elevation mechanism (639) provides the substrate to the measurement system. This embodiment is delineated by Figure 6B. As shown, however, it does not seem that this embodiment is compatible with a configuration in which the inspection system is disposed below the vacuum chamber, because the elevation mechanism is not endowed with the capacity to invert the substrate support (638) so that the substrate’s processing side faces downwardly. In view of the specification, it appears the elevation mechanism is compatible only with embodiments where the inspection system is disposed above the vacuum chamber. The recitation of an embodiment in which the inspection system is disposed underneath, then, constitutes new matter.
Separately, claims 1 and 22 have been amended to recite “at least one” substrate transfer mechanism within the vacuum chamber, but the examiner cannot locate support for the potential embodiment of plural transfer mechanisms disposed within a single chamber. Figure 10A delineates the elected embodiment, and each transfer chamber comprises only one transfer mechanism. Further, the written specification does not contemplate this configuration, either. For these reasons, the contested limitation constitutes new matter. 
Similarly, claims 1 and 22 have been amended to recite “at least one” measurement inspection system corresponding to the internal vacuum chamber, but the examiner cannot locate support for the potential embodiment having plural inspection systems disposed about a single chamber. For this reason, the contested limitation constitutes new matter. 
Separately, both claims 1 and 22 have been amended to clarify that the measurement inspection system is situated above or below a “plane that intersects the side surface of the internal vacuum chamber along which the plurality of processing module ports is disposed.” From this, it appears that the processing module ports (919) are each disposed along said plane, but the original disclosure does not describe this concept. Although the specification does enumerate horizonal plane 917, as shown by Figures 9A-B, this narrowly denotes the vertical height at which the workpiece is conveyed and is not described in reference to the module ports [0186]. For these reasons, the contested limitation constitutes new matter.
Claims 25 and 26 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. These claims specify that the “measurement inspection system comprises a chamber.” As established by paragraphs [0134-0135], among others, “inspection system” is a nonce term constituted by an optical sensor. There is no indication that the “inspection system” contains any features beyond this, much less a “chamber.” With regard to Figure 6B, the recited chamber is properly a member of the measurement module (616), not the inspection system (630). As such, because claims 25 and 26 expand the scope of inspection system beyond the metes established by the original disclosure, the limitations constitute new matter.
To promote compact prosecution, all claims rejected under 112(a) will be provisionally examined as written.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 6-9, 11, 13-15, 17, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al., US 2007/0196011.
Claims 1, 9, 14, 24: Cox discloses a processing system, comprising (Fig. 15):
A distributed transfer system, including:
An internal vacuum chamber (110);
A robot (113), i.e., the “substrate transfer mechanism,” disposed within the internal vacuum chamber [0041];
A plurality of processing module ports, i.e., slit valves, disposed along at least one side of the internal vacuum chamber [0036];
A plurality of sensors (211), i.e., the “measurement inspection system,” disposed above the internal vacuum chamber ([0044], Fig. 10);
A film-forming module coupled to a processing module port [0038-39];
An etch module coupled to a module port;
A cleaning module couples to a module port.
Regarding the six processing chambers (201-204, 350, 360) situated about the transfer chamber, Cox attests that any one of them can be directed to film-forming, etching, or cleaning [0038, 0099]. Although the reference does not explicitly establish the precise permutation recited by claim 1, it is the position of the Office that one of ordinary skill would have conceived of a configuration comprising film-forming, etch, and cleaning modules, as choosing from a finite number of predictable solutions remains within the sphere of ordinary skill. 
Lastly, concerning the new material, Cox discloses a lifter (820), i.e., the “elevation mechanism,” permitting the sensors (211) to “receive,” or assess, the substrate from the internal vacuum chamber (Fig. 10, [0067]).
Claims 3, 6-8: Cox provides a system controller (102), i.e., the “control system,” whereby an operator can manipulate the controller to achieve each of the claimed functions – it has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959)).
Claim 11: Cox contemplates the use of plasma [0038]. 
Claim 13: Cox executes physical vapor deposition, whereby one of ordinary skill would understand the convention of availing sputtering targets in such a context [0038]. 
Claim 15: Cox uses plasma to execute an etching process [0076].
Claim 17: Cox executes dry-etching coupled to gas sources (1160) ([0076]; Fig. 12).
Claim 22: The rejection of claim 1, above, substantially addresses these limitations. In addition, Cox provides a batch processing module (106) capable of treating plural substrates (Fig. 19; [0126]). Any other chamber in the system can be taken as the “staging chamber.”
Claim 23: Cox provides two load locks (106A, 106B) (Fig. 15). The other load lock can be used for storage.
Claims 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Verhaverbeke et al., US 2003/0045098.
Cox is silent regarding the feature of a bubbler, yet Verhaverbeke teaches an analogous wet clean chamber that is coupled to a bubbler to facilitate the supply of a processing fluid, thereby demonstrating that this supply technique is known in the art [0100]. It would have been obvious to integrate a bubbler within Cox’s system to yield the predictable result of processing fluid supply.
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Hiroki, US 2010/0279014.
Cox does not specify an adjacent chamber for receiving the substrate from the internal vacuum chamber – as shown by Figure 10, the optical sensors image the substrate while the latter remains within the transfer chamber. In supplementation, Hiroki establishes the precedent of vertically translating a substrate from the transfer chamber into another enclosure to perform a processing step (Figs. 10-11). This architecture increases capacity without expanding the footprint of the apparatus and, by relocating the processing step outside of the transfer chamber, throughput within the transfer chamber remains unimpeded [0010, 0015]. Although Hiroki does not perform a measurement step in the second chamber, one of ordinary skill would understand that the advantage of the auxiliary chamber derives from its structure, not from the process executed therein. That is, it would have been obvious to integrate an auxiliary chamber within any system whose efficiency can be improved by relocating a process step previously performed inside a transfer chamber to outside the transfer chamber. As Cox shares this desideratum, it would have been obvious to incorporate an auxiliary chamber to execute the measurement step.
Conclusion
The following prior art is made of record as being pertinent to Applicant's disclosure, yet is not formally relied upon: Reynolds et al., US 6,183,564. As shown by Figures 1, a gate valve (60) separates an internal vacuum chamber (25) from a superjacent processing space (23), whereby an elevation mechanism (38) raises the substrate into the latter space (5, 64ff).
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716